White, P. J.
This is the second appeal in this case. The former was decided by this court on the eighteenth day of February, 1880, at Galveston, and may be found published in 8 Texas Ct. App. 49. The case was reversed because the court failed to submit in his charge the law applicable to the issues as made by the evidence adduced on the part of the defendant. In the statement of facts set out in the present record we find the evidence substantially the same as on the former appeal. In the present charge to the jury, the court has overlooked or declined “ to set forth distinctly the law applicable to the case ” (Code Cr. Proc., art. 677), as the case was made out again by the evidence, and according to law, as the law was declared by this court when the judgment was formerly reversed. Although a charge to the jury pursues almost literally the "words of the statute, yet if it fails to furnish such an exposition of the meaning and intent of the law as the facts and circumstances before the jury demand, it is erroneous. Ritte v. The Commonwealth, 18 B. Mon. 532. The charge of the court in this case fails to apply the law to the particular facts. See also The State v. Brainard, 25 Iowa, 572.
This necessitates another reversal, and also the additional expense to the county of maintaining the prisoner in jail, and going through the forms of another trial. Until it is made to appear to us that he has been tried and convicted according to law, our duty will require us to reverse and remand his case for a new trial.

Reversed and remanded.